Title: To Thomas Jefferson from William Short, 28 April 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad: Ap: 28.—08
                  
                  You will find inclosed the chain & seal. Chaudron had several—fresh from Paris as he told me, & tout ce qu’il y a de plus nouveau. He and myself selected half a dozen that we thought the handsomest which I brought to Mrs. Elwyn, & out of them she chose the one sent—By means of this epuratory process I hope it will merit the approbation of the person for whom you destine it. Candor obliges me to say however that one of our Ladies of Virginia who was accidently present would have preferred another—but as she stood alone in her vote, I adopted, in this instance, that of the majority—I do not however think it the best mode on all occasions of making a proper decision—The seal is the nearest to the model you indicated of any I could find—The price is marked 18. dolrs. for the chain & 2. for the seal—The chain is or fin de Paris—& for this country, I think it cheap.
                  I called on Voigt—but did not find him—I mentioned my business to one of his young men & requested Mr Voigt to let me know, what was the amount of his charge, that I might pay it—He came & informed me, that Mr Voigt said he had no charge against you—The repair was comprehended in his former work as he engages always to keep the watch in order for a twelvemonth.
                  It is said here that despatches from England have passed through this place for Government—Conjecture is alive—& last evening’s paper says Congress are to remain a week longer in session—I should regret it on your account, as I know your wish to be at Monticello—When there I will thank you to see that Price gets the letter I left with you, as I directed him to answer it immediately.
                  I am with sentiments of perfect respect, Dear Sir, your friend & servant
                  
                     W: Short 
                     
                  
               